COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
GARY C. EVANS,
 
                            Appellant,
 
v.
 
THE FROST NATIONAL BANK & COREY VAN
  TREASE,
 
                           
  Appellees.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00204-CV
 
Appeal from the
 
162nd
  District Court
 
of
  Dallas County, Texas
 
(TC# 09-15818)
 



 
MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s
motion to dismiss this appeal pursuant to Tex.
R. App.P. 42.1(a)(1).  Because
Appellant no longer desires to prosecute the appeal, we grant the motion and
dismiss the appeal.  Costs are assessed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
November 28, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.